Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 08, 2017

The Court of Appeals hereby passes the following order:

A17A1215. DIANE PARRIS et al. v. THOMAS COHEN.

      This case is before us for the second time. It began as a dispossessory
proceeding in magistrate court. Following an adverse ruling, defendants Diane Parris
and Darrell Price appealed to the state court, which entered judgment in favor of
plaintiff Thomas Cohen. Parris and Price then appealed directly to this Court. We
dismissed the appeal for lack of jurisdiction because appeals from state court orders
disposing of de novo appeals from magistrate court decisions must be initiated by
filing an application for discretionary appeal. See Case No. A17A0541 (dismissed
November 4, 2016).
      After our dismissal order, Parris and Price filed a motion for reconsideration
in the state court. The state court denied that motion, and Parris and Price have filed
another direct appeal to this Court. Once again, we lack jurisdiction. As we
explained in our order dismissing Case No. A17A0541, appeals in these types of
cases must come by way of discretionary application. See OCGA § 5-6-35 (a) (11);
Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). And
even if a discretionary application were not required here, the denial of a motion for
reconsideration is not a directly appealable judgment. See Bell v. Cohran, 244 Ga.
App. 510, 511 (536 SE2d 187) (2000).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/08/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.